                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America,
                                                                 N.A., as successor by merger to BAC Home
                                                             8   Loans Servicing, LP f/k/a Countrywide
                                                                 Home Loans Servicing LP
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., AS SUCCESSOR                Case No.: 2:16-cv-02723-APG-GWF
AKERMAN LLP




                                                                 BY MERGER TO BAC HOME LOANS
                                                            13   SERVICING, LP F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                          STIPULATION AND ORDER FOR
                                                            14                                                      EXTENSION OF TIME TO FILE
                                                                                                                    OPPOSITION TO TRAVATA AND
                                                            15                        Plaintiff,                    MONTAGE AT SUMMERLIN CENTRE
                                                                 v.                                                 HOMEOWNERS      ASSOCIATION’S
                                                            16                                                      MOTION FOR SUMMARY JUDGMENT
                                                                 TRAVATA     AND    MONTAGE    AT
                                                            17   SUMMERLIN CENTRE HOMEOWNERS
                                                            18   ASSOCIATION; NEVADA ASSOCIATION
                                                                 SERVICES, INC.; GRANEMORE STREET
                                                            19   TRUST,

                                                            20                        Defendants.
                                                            21

                                                            22                IT IS HEREBY STIPULATED between Plaintiff Bank of America, N.A., successor by
                                                            23   merger to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA)
                                                            24   and Travata and Montage at Summerlin Centre Homeowners Association (HOA) by and through
                                                            25   their counsel of record, that BANA's opposition to HOA's summary judgment motion (Dkt. 33) shall
                                                            26   now be due on or before January 24, 2018.
                                                            27   ///
                                                            28   ///
                                                                                                               1
                                                                 47479774;1
                                                             1                The purpose of the stipulated extension is to accommodate the schedule of counsel and not

                                                             2   for any purposes of delay. This is the parties' first request for an extension related to HOA's

                                                             3   summary judgment motion.

                                                             4   Dated the 9th day of January, 2019                     Dated the 9th day of January, 2019
                                                             5
                                                                 AKERMAN LLP                                            LIPSON, NEILSON, COLE, SELTZER &
                                                             6                                                          GARIN, P.C.

                                                             7   /s/ Jared M. Sechrist                                  /s/ J. William Ebert
                                                                 ARIEL E. STERN, ESQ.                                   J. WILLIAM EBERT, ESQ.
                                                             8   Nevada Bar No. 8276                                    Nevada Bar No. 2697
                                                                 JARED M. SECHRIST, ESQ.                                JULIE FUNAI, ESQ.
                                                             9   Nevada Bar No. 10439
                                                                 1635 Village Center Circle, Suite 200                  Nevada Bar No. 8725
                                                            10   Las Vegas, NV 89134                                    9900 Covington Cross Drive, Suite 120
                                                                                                                        Las Vegas, Nevada 89144
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for Plaintiff Bank of America, N.A., as
                                                                 successor by merger to BAC Home Loans                  Attorneys for Travata and Montage            at
                      LAS VEGAS, NEVADA 89134




                                                            12   Servicing, LP fka Countrywide Home Loans               Summerlin Centre Homeowners Association
AKERMAN LLP




                                                                 Servicing, LP
                                                            13

                                                            14

                                                            15
                                                                              IT IS ORDERED that the foregoing stipulation of the parties is approved.
                                                            16

                                                            17
                                                                                                                        ____________________________________
                                                            18                                                          UNITED STATES DISTRICT JUDGE
                                                                                                                        Dated: January 10, 2019.
                                                            19                                                          DATED: ____________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 47479774;1
